—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered on or about September 30, 1999, which, in a proceeding pursuant to CPLR article 78 to compel respondent Commission to investigate petitioner attorney’s complaint of judicial misconduct, granted respondent’s motion to dismiss the petition, unanimously affirmed, without costs.
Petitioner lacks standing to assert that, under Judiciary Law § 44 (1), respondent is required to investigate all facially meritorious complaints of judicial misconduct. Respondent’s determination whether or not a complaint on its face lacks merit involves an exercise of discretion that is not amenable to mandamus (cf., Matter of Dyno v Rose, 260 AD2d 694, 698, appeal dismissed 93 NY2d 998, lv denied 94 NY2d 753). Concur— Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.